Title: Thomas Jefferson to Frederick A. Mayo, 11 February 1820
From: Jefferson, Thomas
To: Mayo, Frederick A.


					
						Sir
						
							Monticello
							Feb. 11. 20.
						
					
					I have been very painfully in arrears with you for the balance of D.28.37½ my last account. yet I assure you I have not been in fault. the general failures which took place in early summer exhausted at once my funds there, and a drought which commenced in July kept our river so low that no produce could be sent to Richmond to replenish them. it has never been till three days ago that our boats could be run. I avail myself of the first moment it is in my power to inclose you an order on mr Gibson for 40.D. I have a smart parcel of books which have been wanting to be bound for some time, but thought it but decent not to send them until I had paid the former bill. I will pack them soon and send them. in the meantime I will thank you to send me by mail a copy of Munford’s digested Index of the Virginia law-authorities. I salute you with esteem and respect
					
						
							Th: Jefferson
						
					
				